DETAILED ACTION
Election
Applicants’ election, without traverse, of invention I and the following species in their response of September 15, 2020 is acknowledged.  
1)	(ii) the N-acetylglutamate synthase from E. coli is SEQ ID NO: l;
2)	(ii) the acetylornithine deacetylase from E.coli does consist of the amino acid sequence of SEQ ID NO: 3;
3)	(ii) the microorganism of the genus Corynebacterium is Corynebacterium glutamicum.
4)	(i) the activity of phosphotransacetylase and acetate kinase operon (pta-ackA operon) is not further enhanced compared to its endogenous activity;
5)	(i) the activity of an acetyl-CoA synthetase (acs) from E. coli is not further introduced;
6)	(ii) the activity of an omithine carbamoyltransferase (ArgF) is weakened;
7)	(ii) the activity of an acetyltransferase is weakened;
a)	(c) the acetyltransferase consists of SEQ ID NO: 31;
8)	(ii) the activity of putrescine exporter is enhanced; and
a)	(c) the putrescine exporter consists of SEQ ID NO: 28.

In the interview of November 20, 2020, Applicants further elected the following.  
'Claim 11: (ii) an activity of at least one of acetyl gamma glutamyl phosphate reductase (ArgC), acetylglutamate synthase or omithine acetyltransferase (ArgJ), acetylglutamate kinase (ArgB), and acetyl omithine aminotransferase (ArgD) is further enhanced wherein ArgC is set forth by SEQ ID NO: 32, ArgJ is set forth by SEQ ID NO: 33, ArgB is set forth by SEQ ID NO: 34, and ArgD is set forth by SEQ ID NO: 35'.
The elected invention is directed to a modified Corynebacterium glutamicum having enhanced production of omithine, 
wherein the activities of the E.coli N-acetylglutamate synthase of SEQ ID NO:  1 and the E. coli acetylomithine deacetylase of SEQ ID NO:  3 are introduced,
the activity of an omithine carbamoyltransferase (ArgF) is weakened,
the activity of the acetyltransferase of SEQ ID NO:  31 is weakened, 
the activity of the putrescine exporter of SEQ ID NO:  28 is enhanced, 
the activity of phosphotransacetylase and acetate kinase operon (pta-ackA operon) is not further enhanced compared to its endogenous activity;
the activity of an acetyl-CoA synthetase (acs) from E. coli is not further introduced
wherein the activity at least one of the following is enhanced:  ArgC of SEQ ID NO: 32, ArgJ of SEQ ID NO: 33, ArgB of SEQ ID NO: 34, and ArgD of SEQ ID NO: 35.


Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is deemed proper and is therefore made FINAL.  
Claim History
Original claims 1 – 17 were filed on very 28 2020.  
With the preliminary amendment of February 28, 2020, claims 16 – 17 were canceled, claims 1 – 3, 7 – 13, and 15 were amended, and no claims were added; claims 1 – 15 were pending.  
With the preliminary amendment of June 4, 2020, no claims were canceled, no claims were amended, and claims 18 – 23 were added; claims 1 – 15 and 18 – 23 were pending.  
With the amendment of September 15, 2020, claims 9 and 18 – 23 were canceled, no claims were amended, and no claims were added; claims 1 – 8 and 10 – 15 were pending.  
With the filing of February 3, 2021 claims 1 – 3, 4 – 8, 10 – 15 and 18 – 23 were listed as pending. This was improper, as claims 18 – 23 were previously canceled, and the claim set has not been entered.
With the amendment of February 16, 2020, claim 3 was canceled, no claims were amended, and no claims were added; claims 1 – 2, 4 – 8, and 10 – 15 were pending.
With the filing of June 4, 2021, no claims were canceled, amended, or added.  Thus, this claim set is identical to the claim set filed February 16, 2020. 

Claims 1 – 2, 4 – 8, and 10 – 15, as per the filings of February 16, 2020 and June 4, 2021, are pending.  Claims 5 – 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1 – 2, 4, and 10 – 15, as encompassing the elected invention, are hereby examined.
Effective Filing Date
Base on the ADS filed January 19, 2018 in 15/746,300, wherein applicants state the that application is a 371 filing of PCT/KR2016/007841, the effective filing date granted for the instant claims is July 19, 2016. It is acknowledged that applicants claim the benefit of the foreign application KOREA 10-2015-0102624, filed July 20, 2015.
AIA -First Inventor to File Status
Based on the effective filing date of July 20, 2015 the present application is being examined under the AIA , first to file provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
	Applicants’ filing of June 4, 2021 provided the following amendment to the specification.  Replace this amendment with the paragraph set forth below.
‘Please amend the sequence listing paragraph at lines 13-16 on page 1 of the specification as follows: 
This application contains a Sequence Listing which has been submitted in ASCII format via EFS and is hereby incorporated by reference. The ASCII copy, created on January 16, 2018, and amended on April 16, 2018 and May 26, 2021 is named OPA16079_Seq_List.txt and is 89,068 bytes in size. U.S. Appl. No. 16/805,040 Page 4 of 6 27817309.1.’

Replace the above paragraph with the following.
-This application contains a Sequence Listing which has been submitted in ASCII format via EFS and is hereby incorporated by reference. The ASCII copy was originally created in parent application US 15/746,300 on January 16, 2018 and amended therein on April 16, 2018.  In the instant application herein, the first sequence listing was filed February 28, 2020 and subsequently amended on September 15, 2020 and June 4, 2020.  The amended sequence listing filed June 4, 2020, via EFS-Web, is named OPA16079_Seq_List.txt with a file size of 89,068 bytes.-
Claims
This application is in condition for allowance except for the presence of claims 5-8 directed to modified cells non-elected without traverse.  Accordingly, claims 5-8 have been cancelled. (MPEP 821.02(a))   

Allowable Subject Matter
Claims 1-2, 4, and 10-15 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1-2, 4, and 10-15, are limited to Corynebacterium modified to have enhanced production of omithine, wherein the activities of N-acetylglutamate synthase from E. coli and acetylomithine deacetylase from E. coli are introduced.  The utility of said modified Corynebacterium, as producing ornithine, is credible based on the fact that acetylomithine deacetylase converts acetyl-L-ornithine or ornithine (E.C. 3.5.1.16). 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p ET.
If attempts to reach the examiner are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHERIDAN SWOPE/   Primary Examiner, Art Unit 1652